[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a hearing in damages, judgment may enter for plaintiff Helen Hodnnski, Executrix of the Estate of Stanley Dziczek, for the sum of $83,068.69 together with interest at the rate of 10% per annum from January 11, 1990, and costs. The court further awards the sum of $15,000.00 as reasonable attorney's fees.
Judgment may also enter for plaintiff Jerry Paleczny for the sum of $25,000.00 together with interest at the rate of 10% per annum from April 20, 1990, and further awards the sum of $4,500.00 as reasonable attorney's fees.
The court concludes that section 52-564 of the Conn. Gen. Stat. is inapplicable to the instant matter and accordingly, plaintiffs are not entitled to treble damages. CT Page 1749
JOSEPH H. GOLDBERG, SENIOR JUDGE.